DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant argues, Klein does not disclose, “wherein the splitting portion is configured to divide a cooling liquid flowing through the annular internal cooling runner into two liquid flows with different flow directions in the annular internal cooling runner,” as recited in independent claim 11. Examiner respectfully disagrees. Since the structure of Klein anticipates the structure of the instant application, it can be reasonably assumed to function the same way. The amended limitations offer no structural differentiation which would enable the device, as claimed, to operate differently.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 15-16 recite the limitation, “approximately 10 to approximately 30 degrees.” The limitations are unclear because it is not sure how to interpret, “approximately.” For example, it is not clear if 9 degrees is approximately 10 to 30 degrees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 9,404,439 B2) hereinafter Klein.
Claim 11:
Klein discloses a piston [100], comprising: a splitting annular internal cooling runner [105, 121]; a combustion chamber [106]; and wherein the annular internal cooling runner at least partially surrounding the combustion chamber [105]; wherein a wall of the annular internal cooling runner forms an annular splitting portion which divides the annular internal cooling runner into an outer half cavity and an inner half cavity; and wherein the splitting portion is configured to divide a cooling liquid flowing through the annular internal cooling runner into two liquid flows with different flow directions in the annular internal cooling runner. [105, 121; 121 divides 105 in to an outer side closer to the grooves 103 and inner side closer to the joint 131]
It should be noted that since the structure of Klein anticipates the structure of the instant application it is expected to perform the same way with respect to dividing cooling liquor and flow characteristics.
Claim 13:
Klein, as shown in the rejection above, discloses all the limitations of claim 11.
Klein also discloses wherein a thickness of the splitting portion in a radial direction of the piston increases toward an end portion in an axial direction [Figs. 4a-4b; Items 121, 127, 128].
Claim 18:
Klein, as shown in the rejection above, discloses all the limitations of claim 11.
Klein also discloses wherein a cavity bottom portion of the annular internal cooling runner away from an end portion in an axial direction does not protrude toward the splitting portion [105].
Claim 19:
Klein, as shown in the rejection above, discloses all the limitations of claim 11.
Klein also discloses wherein the piston comprises a first portion and a second portion, and the splitting portion is arranged in the second portion; and the first portion and the second portion are configured to be spliced together to form the piston, and two surfaces of the second portion for splicing with the first portion of the piston are arranged at an inner peripheral side and  outer peripheral side of the splitting portion, respectively. [Fig. 2, Items 131, 132]
Claim 20:
Klein, as shown in the rejection above, discloses all the limitations of claim 11.
Klein also discloses wherein the splitting portion is formed by machining. [col. 4, lines 38-42]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Opris (US 6,532,913 B1) hereinafter Opris.
Claim 1:
Opris discloses a piston [100], comprising: a splitting annular internal cooling runner [34, 94] and; an end portion in an axial direction recessed inward to form a combustion chamber [36], the annular internal cooling runner at least partially surrounds the combustion chamber [36, 94]; wherein a wall of the annular internal cooling runner in a vicinity of the end portion in the axial direction, partially protrudes in a direction away from the end portion to form an annular splitting portion which divides the annular internal cooling runner into an outer half cavity and an inner half cavity that communicate with each other wherein the outer half cavity is arranged on an outer peripheral side of the splitting portion, and the inner half cavity is arranged on an inner peripheral side of the splitting portion; and [52, 54, 72, 94]; wherein an inner side wall of the splitting portion facing the inner half cavity inclines to the inner peripheral side while extending toward the end portion in the axial direction and the inner side wall extends toward the cavity bottom portion [52, 54, 72, 94].
Opris discloses the invention essentially as claimed as discussed above, however, Opris does not expressly disclose, "wherein in the axial direction, a distance from a cavity top portion of the annular internal cooling runner closest to the end portion to an overhanging end of the splitting portion away from the end portion forms a height of the splitting portion, and a distance from the cavity top portion to a cavity bottom portion of the annular internal cooling runner farthest from the end portion forms a height of the runner, the height of the splitting portion occupies approximately 20% to 75% of the height of the runner." as required by the claim.
 Opris discloses [Fig. 6] that the cooling gallery fin may be formed in any manner that is convenient and can be formed to maximize cooling while minimizing weight. As seen in Fig. 6, the fin protrudes from the top of the cavity approximately a third of the way down is therefore disclosed to be a result effective variable in that changing the length of the fin affects weight and ability to transfer heat. 
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Opris by making the axial direction, a distance from a cavity top portion of the annular internal cooling runner closest to the end portion to an overhanging end of the splitting portion away from the end portion forms a height of the splitting portion, and a distance from the cavity top portion to a cavity bottom portion of the annular internal cooling runner farthest from the end portion forms a height of the runner, the height of the splitting portion occupies approximately 20% to 75% of the height of the runner as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955).
Claim 2:
Opris, as shown in the rejection above, discloses all the limitations of claim 1.
Opris discloses the invention essentially as claimed as discussed above, however, Opris does not expressly disclose, "wherein a ratio of the height of the splitting portion to the height of the runner is greater than or equal to 50%." as required by the claim. 
Opris discloses [Fig. 6] that the cooling gallery fins may be formed in any manner that is convenient and can be formed to maximize cooling while minimizing weight. As seen in Fig. 2, the fin protrudes from the top of the cavity approximately one third of the way down is therefore disclosed to be a result effective variable in that changing the length of the fin affects weight and ability to transfer heat. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Opris by making ratio of the height of the splitting portion to the height of the runner is greater than or equal to 50% as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955).
Claim 4:
Opris, as shown in the rejection above, discloses all the limitations of claim 1.
	Opris also discloses wherein an outer side wall of the splitting portion facing the outer half cavity inclines to the outer peripheral side while extending toward the end portion in the axial direction [76].
Claim 5:
Opris, as shown in the rejection above, discloses all the limitations of claim 4.
	Opris also discloses wherein the outer side wall at least partially constitutes a part of a first virtual conical surface, and an included angle between a generatrix of the first virtual conical surface and the axial direction is approximately 10 to 30 approximately degrees [76; Particularly in Fig. 7].
Claim 6:
Opris, as shown in the rejection above, discloses all the limitations of claim 4.
	Opris also discloses wherein the inner side wall at least partially constitutes a part of a second virtual conical surface, and an included angle between a generatrix of the second virtual conical surface and the axial direction is approximately 10 to 30 approximately degrees [76].
Claim 7:
Opris, as shown in the rejection above, discloses all the limitations of claim 1.
	Opris discloses the invention essentially as claimed as discussed above, however, Opris does not expressly disclose, "wherein in a radial direction of the piston, a distance from the overhanging end of the splitting portion away from the end portion in the axial direction to a radially outermost wall of the outer half cavity forms a width of the outer half cavity, and a distance from the overhanging end to a radially innermost wall of the inner half cavity forms a width of the inner half cavity, wherein a ratio of the width of the outer half cavity to the width of the inner half cavity is not less than 0.5 and not more than 2. 
Opris discloses [col. 4, lines 51 to col. 5, line 13] that the cooling gallery fins may be formed in any manner that is convenient and can be formed to maximize cooling while minimizing weight. As seen in Fig. 2, the fin protruding from the top of the cavity slightly closer to the outer wall is therefore disclosed to be a result effective variable in that changing the position of the flow of coolant and ability to transfer heat. 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Opris by making a radial direction of the piston, a distance from the overhanging end of the splitting portion away from the end portion in the axial direction to a radially outermost wall of the outer half cavity forms a width of the outer half cavity, and a distance from the overhanging end to a radially innermost wall of the inner half cavity forms a width of the inner half cavity, wherein a ratio of the width of the outer half cavity to the width of the inner half cavity is not less than 0.5 and not more than 2 as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955).
Claim 8:
Opris, as shown in the rejection above, discloses all the limitations of claim 1.
	Opris also discloses wherein the cavity bottom portion of the annular internal cooling runner away from the end portion in the axial direction does not protrude toward the splitting portion [84].

Claim(s) 3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Opris as applied to claim 1 above, and further in view of Klein (US 9,404,439 B2) hereinafter Klein
Claim 3:
Opris, as shown in the rejection above, discloses all the limitations of claim 1.
	Opris doesn’t explicitly disclose wherein a thickness of the splitting portion in a radial direction of the piston increases toward the end portion in the axial direction.
	However, Klein does disclose wherein a thickness of the splitting portion in a radial direction of the piston increases toward the end portion in the axial direction [Figs. 4a-4b; Items 121, 127, 128].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston cooling system of Opris with the cooling splitting portion of Klein to promote heat transfer from the cooling fluid to the fin while minimizing weight [col. 5, lines 30-40].
Claim 9:
Opris, as shown in the rejection above, discloses all the limitations of claim 1.
	Opris doesn’t explicitly disclose wherein the piston comprises a first portion of the piston and a second portion of the piston, and the splitting portion is arranged in the second portion of the piston; and the first portion of the piston and the second portion of the piston are configured to be spliced together to form the piston, and two surfaces of the second portion of the piston for splicing with the first portion of the piston are arranged at the inner peripheral side and the outer peripheral side of the splitting portion, respectively.
	However, Klein does disclose wherein the piston comprises a first portion of the piston and a second portion of the piston, and the splitting portion is arranged in the second portion of the piston; and the first portion of the piston and the second portion of the piston are configured to be spliced together to form the piston, and two surfaces of the second portion of the piston for splicing with the first portion of the piston are arranged at the inner peripheral side and the outer peripheral side of the splitting portion, respectively. [Fig. 2, Items 131, 132]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston cooling system of Opris with the cooling splitting portion of Klein to make it easier to manufacture the piston by breaking it in to components easier to mold.
Claim 10:
Opris and Klein, as shown in the rejection above, discloses all the limitations of claim 9.
	Opris also discloses wherein the splitting portion is formed by machining. [col. 4, lines 34-43]

Claim(s) 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klein.
Claim 12:
Klein, as shown in the rejection above, discloses all the limitations of claim 11.
Klein discloses the invention essentially as claimed as discussed above, however, Klein does not expressly disclose, "wherein a ratio of the height of the splitting portion to the height of the runner is greater than or equal to 50%." as required by the claim. 
Klein discloses [col. 4, lines 51 to col. 5, line 13] that the cooling gallery fins may be formed in any manner that is convenient and can be formed to maximize cooling while minimizing weight. As seen in Fig. 2, the fin protrudes from the top of the cavity approximately halfway down is therefore disclosed to be a result effective variable in that changing the length of the fin affects weight and ability to transfer heat.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Klein by making ratio of the height of the splitting portion to the height of the runner is greater than or equal to 50% as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955).
Claim 17:
Klein, as shown in the rejection above, discloses all the limitations of claim 11.
Klein discloses the invention essentially as claimed as discussed above, however, Klein does not expressly disclose, "wherein in a radial direction of the piston, a distance from the overhanging end of the splitting portion away from the end portion in the axial direction to a radially outermost wall of the outer half cavity forms a width of the outer half cavity, and a distance from the overhanging end to a radially innermost wall of the inner half cavity forms a width of the inner half cavity, wherein a ratio of the width of the outer half cavity to the width of the inner half cavity is not less than 0.5 and not more than 2.
 	Klein discloses [col. 4, lines 51 to col. 5, line 13] that the cooling gallery fins may be formed in any manner that is convenient and can be formed to maximize cooling while minimizing weight. As seen in Fig. 2, the fin protruding from the top of the cavity slightly closer to the outer wall is therefore disclosed to be a result effective variable in that changing the position of the flow of coolant and ability to transfer heat. 
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Klein by making a radial direction of the piston, a distance from the overhanging end of the splitting portion away from the end portion in the axial direction to a radially outermost wall of the outer half cavity forms a width of the outer half cavity, and a distance from the overhanging end to a radially innermost wall of the inner half cavity forms a width of the inner half cavity, wherein a ratio of the width of the outer half cavity to the width of the inner half cavity is not less than 0.5 and not more than 2 as a matter of routine optimization since it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ. 233, 235 (CCPA 1955).

Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Klein as applied to claim 11 above, and further in view of Andreas (US 8,973,548 B2) hereinafter Andreas and Opris.
Claim 14:
Klein, as shown in the rejection above, discloses all the limitations of claim 11.
Klein doesn’t explicitly disclose wherein an outer side wall of the splitting portion facing the outer half cavity inclines to an outer peripheral side while extending toward an end portion in an axial direction; and an inner side wall of the splitting portion facing an inner half cavity inclines to an inner peripheral side while extending toward the end portion in the axial direction and the inner side wall extends towards a bottom of the annular internal cooling runner.
However, Andreas does disclose wherein an outer side wall of the splitting portion facing the outer half cavity inclines to an outer peripheral side while extending toward an end portion in an axial direction [Fig. 2, Item α].
Further, Opris discloses and an inner side wall of the splitting portion facing an inner half cavity inclines to an inner peripheral side while extending toward the end portion in the axial direction and the inner side wall extends towards a bottom of the annular internal cooling runner [52, 54, 72, 94].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston cooling system of Klein with the cooling splitting portion of Andreas to optimize the cooling effect towards the top of the piston [col. 1, lines 40-45].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the piston cooling system of Klein and Andreas with the cooling splitting portion of Opris to improve cooling with the addition of a cooling fin.
Claim 15:
Klein, Andreas, and Opris, as shown in the rejection above, discloses all the limitations of claim 14.
	Klein doesn’t explicitly disclose wherein the outer side wall at least partially constitutes a part of a first virtual conical surface, and an included angle between a generatrix of the first virtual conical surface and the axial direction is approximately 10 to approximately 30 degrees.
	However, Andreas does disclose wherein the outer side wall at least partially constitutes a part of a first virtual conical surface, and an included angle between a generatrix of the first virtual conical surface and the axial direction is approximately 10 to approximately 30 degrees. [Fig. 2, Item α; col. 3, lines 30-40]
Claim 16:
Klein, Andreas, and Opris, as shown in the rejection above, discloses all the limitations of claim 14.
	Klein doesn’t explicitly disclose wherein the inner side wall at least partially constitutes a part of a second virtual conical surface, and an included angle between a generatrix of the second virtual conical surface and the axial direction is approximately 10 to 30 approximately degrees.
	However, Andreas does disclose wherein the inner side wall at least partially constitutes a part of a second virtual conical surface, and an included angle between a generatrix of the second virtual conical surface and the axial direction is approximately 10 to 30 approximately degrees. [Fig. 2, Item β; col. 3, lines 30-40]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747